Citation Nr: 1602729	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to special monthly dependency and indemnity compensation (SMC or increased DIC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to February 1947, from February 1955 to January 1964, and from March 1964 to October 1968.  The Veteran died in July 2003.  The Appellant is claiming as the Veteran's serving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Board remanded the claim for additional development.  A September 2011 Board decision on this issue was vacated and remanded by an August 2013 decision issued by the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Appellant is not "substantially confined" to her home.

2.  The Appellant is not blind, or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, and does not need the aid and assistance of another person to perform the routine activities of daily living.  


CONCLUSION OF LAW

The criteria for special monthly dependency and indemnity compensation (SMC or increased DIC) based on the need for regular aid and attendance of another person, or being housebound, are not met.  38 U.S.C.A. §§ 1513, 1521, 1541, 5103, 5103A; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Appellant dated in May 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The RO also provided assistance to the Appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Appellant's claims file.  The RO has obtained the Appellant's available VA and non-VA medical records.  The Appellant has been afforded VA examinations in December 2010 and April 2015.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  

The Board notes that in November 2010 and April 2014, the Board remanded the appeal and directed that the Appellant be afforded a VA aid and attendance examination with a claims file review.  In December 2010 and April 2015, the Appellant was afforded VA aid and attendance examinations.  The reports of the examinations show that the examiner indicated that the Appellant's VBMS record had been reviewed.  The reports include detailed examination findings and an opinion.  Under the circumstances, there is no basis to find that these examination reports are inadequate.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its November 2010 and April 2014 remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

Based on the foregoing, the Board finds that the Appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Analysis

The Appellant asserts that she is entitled to special monthly dependency and indemnity compensation (SMC or increased DIC).  She argues that her osteoporosis puts her at high risk for bone fractures.  She has stated, "It is partly correct I am not confined to my home," but that she has difficulty moving her lower extremities in the morning.  

In November 2005, the RO granted service connection for the cause of the Veteran's death.  

The law provides increased pension benefits to a surviving spouse of a veteran by reason of need for aid and attendance or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include:  consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).  

In determining whether there is a factual need for regular aid and attendance, the Board will consider the following:  the inability of the appellant to dress or undress herself or himself, or to keep herself or himself ordinarily clean and presentable; whether he or she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed herself or himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity that requires assistance on a regular basis to protect her or him from the hazards or dangers incident to her or his daily environment.  38 C.F.R. 
§ 3.352.  

It is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with her or his condition as a whole.  It is only necessary that the evidence establish that the appellant is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352(a).  

If the criteria for special monthly pension based on the need for regular aid and attendance are not met, special monthly pension can be awarded if a surviving spouse is permanently housebound by reason of disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).  

A surviving spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinic areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f).  

Here, a VA progress note dated in July 2001 shows that the Appellant reported that she had lost consciousness in May 2001.  A CT (computerized tomography) scan of her head indicated a decreased volume of cerebrospinal fluid and a possible old infarct with ischemic changes.  

A VA X-ray report dated in January 2005 revealed patellofemoral arthritis as well as compression of the vertebral height of the lateral compartment of the right knee.  Some periarticular spurs were present as well as subchondral cone changes in the right knee consistent with arthritis.  A January 2005 VA treatment reports noted that the Appellant was seen for right knee swelling.  Pain was also reported, which was made worse by ambulation.  

A private report from February 2007 noted that the Appellant reported with constipation and lower abdominal pain.  A CAT scan demonstrated some cystic mass lesions on her ovaries.  Some diverticular disease was reported.  She was concerned that she had an abdominal hernia; however, no such diagnosis was rendered.    

A vision report dated in March 2007 noted the Appellant's complaints of several visual disturbances.  She noted spells of abnormal vision, each lasting for approximately 10 minutes.  It was further noted that cataracts were initially diagnosed in March 2004.  On examination, her corrected vision was 20/80 in the right eye and 20/25 in the left eye.  With new correction, her vision was improved to 20/30 in the right eye and 20/20 in the left eye.  Pupillary exam and pressures were normal.  A slit lamp examination demonstrated 2-3+ nuclear sclerosis cataract in the right eye and 2+ nuclear sclerosis cataracts in the left eye.  Retinal examination was normal, demonstrating a healthy macula and optic nerves with a cup of 0.4 in the right eye and 0.35 in the left eye.  The Appellant was diagnosed with cataracts, right eye worse than left, resulting in her troubles with her overall visual acuity.  Regarding the visual disturbances, her provider opined that she experienced ophthalmic migraines.  

An April 2008 private medical report from the Appellant's orthopedist noted that the Appellant was seen in order to provide assistance with regard to her claim.  The report stated that the Appellant had chronic knee pain, though X-ray evidence did not show bone-on-bone apposition.  A narrowed lateral compartment of the right knee was observed with some crepitation.  Her alignments were satisfactory.  She also complained of difficulty using her right arm, as a result of post mastectomy lymphedema.  On examination, she walked with a normal gait without walking aids.  She demonstrated normal strength, as well as full range of motion in her knees, bilaterally.  There was no effusion or redness, though slight kyphosis was noted.  She was diagnosed with early osteoarthritis, right knee, and status post mastectomy with lymphedema, right upper extremity.  The examiner stated, "[r]equirement for home health aide was primarily related to this patient's subjective symptoms and not any physical signs of impairment except for her lymphedema of her right upper extremity."  

Following the aid and attendance examination, a VA Aid and Attendance Worksheet was completed.  It was noted that the Appellant was not accompanied to the examination, that her nutrition was good, and that her gait was normal.  No restrictions were reported in the lower extremities.  Subjective knee pain was noted, affecting her tolerance for walking and standing.  She was able to walk without assistance for 30 yards and without walking aids.  Mild osteoarthritis was noted, as was lateral compartment syndrome, right greater than left, with no significant change since 2005.  

An additional Worksheet was completed by a different provider in May 2008.  At that time, it was noted that the Appellant was not accompanied to the examination, that her diet was regular, and that her gait was normal.  The report indicated that she drove to the examination.  While subjective pain was noted when walking, the Appellant was able to walk without assistance for 30 yards.  She had no restrictions to her upper extremities.  Regarding the lower extremities, she reported pain in the right knee.  The report stated that the Appellant did not require a cane, brace, crutches, or a walker.  Osteoporosis of the lumbar spine and hip were noted, as well as complaints of lumbar back pain.  She was diagnosed with osteoporosis with an increased fracture risk.  

A July 2009 examination revealed that the Appellant was "worried about many things" and "difficult to direct."  It was also difficult for the examiner to obtain a history.  She reported that she occasionally felt as though she may fall over, noting dizzy spells, though she had never fallen.  She noted "clicks in her spine," but without pain.  She reported that she was unable to walk when she got up in the morning due to pain in the lower back.  She denied memory loss and denied getting lost.    

An additional Medical Statement for Consideration of Aid and Attendance was completed following this examination.  At that time, the Appellant was diagnosed with memory loss, anxiety, back pain, and osteoporosis.  She was able to walk unaided, was able to feed herself, and was able to care for the needs of nature though it was noted that she had difficulty getting to the bathroom due to pain.  It was also noted that the Appellant needed assistance in bathing and tending to other hygiene needs, but that she was not confined to a bed, was able to sit up, was able to travel, was able to leave home without assistance, and did not require nursing home care.  The examiner stated that the Appellant would require hospital, nursing home, or other institutional care.  

Also, in July 2009, the Appellant reported back pain.  X-ray evidence revealed preserved vertebral body heights in the lumbar, thoracic, and cervical spine.  A mild S-shaped scoliotic curve was noted in the thoracic spine, as well as small anterior osteophytes.  Mild degenerative changes and scoliosis of the thoracic spine were diagnosed.  Disc space height was lost at C5-6 with no significant bony neural foramenal narrowing.  Moderate degenerative changes were noted in the cervical spine.  Mild osteophytes were observed at L4-5.  

An additional vision report dated in January 4, 2010 noted that the Appellant's most recent visual examination revealed visually-significant cataracts, bilaterally.  Her best visual acuity was 20/50 in the right eye and 20/40 in the left eye.  Glare testing dropped the vision to 20/400 in the right eye and 20/100 in the left.  Bilateral cataract surgery was recommended.

In March 2010, an additional Aid and Attendance Worksheet was authored.  Osteoarthritis was noted in the knees, bilaterally, and range of motion was limited by pain, discomfort, and instability (although no actual measurements were noted).  It was further noted that the Appellant would benefit from three hours of home health aide each morning to assist with activities of daily living.  However, it was noted that she was able to walk without assistance.  She made use of a quad cane during periods of instability.    

On that same day, a report from her private provider described her left knee arthritis as very mild.  X-rays were consistent with internal derangement, left knee.  

A May 2010 report notes treatment for internal derangement of the left knee, with reports of knee pain, and bilateral range of knee motion with extension to 0 degrees, and flexion to 125 degrees.  Hip and knee strength was 5/5 bilaterally.  

A June 2010 knee evaluation demonstrated full range of motion in each knee.  Pain was reported at rest and with activity, bilaterally.  Swelling in the left knee was reported as well, in addition to catching and instability.  Decreased hip range of motion was noted as well.  

A report from V.M., M.D., dated in October 2010, shows that the Appellant was noted to have a high risk of bone-fragility fracture due to osteoporosis.  

A report from W.R.F., M.D., dated in September 2010, notes discogenic pain in the morning "is often due to rehydration of the disc overnight."  A report dated in May 2011 documents four weeks of physical therapy for spinal symptoms with a diagnosis of sacroiliitis.  

An Aid and Attendance Worksheet dated in December 2010 notes that the Appellant was not accompanied to the examination.  She drove to the examination.  Her gait was "ok," and her nutrition was "fine."  She had osteoporosis and kyphosis that would require treatment, and she needed physical therapy.  She could walk 100 feet, and did not need braces, a cane, crutches, or a walker.  
A December 2010 VA examination report showed that the Appellant reported having upper and lower back pain with stiffness and weakness, right-sided sciatica, bilateral knee pain (as well as weakness and instability), and kyphosis.  She reported having poor balance affecting her ability to ambulate over 30 yards, using a walker for short distances, and using a wheelchair for longer distances.  The report noted that she arrived by VAMC van and did not require an attendant to report.  She was not hospitalized or permanently bedridden.  Her best corrected vision was equal to, or better than, 5/200 in both eyes.  She was capable of managing her benefit payments.  She had the capacity to protect herself from the hazards and dangers of her daily environment.  The Appellant's knees had extension to 0 degrees (bilaterally) and flexion to 120 degrees (left) and 125 degrees (right), with pain on motion, but no additional limitation of motion with repetition.  The cervical spine had extension to 0 degrees and flexion to 40 degrees.  The lumbar spine had extension to 30 degrees, and flexion to 70 degrees, without pain.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The Appellant denied any incapacitating episodes in the last 12 months.  An X-ray of the lumbar spine showed mild degenerative changes.  An X-ray of the knees showed bilateral osteoarthritis.  An X-ray of the cervical spine showed kyphosis.  She was able to transfer from her wheelchair to the exam chair without difficulty.  Strength was 5/5 in all muscle groups.  The Appellant was noted to be well-nourished and on a regular diet.  She had a normal gait, which was slow-moving.  The upper extremities had no functional restrictions with reference to strength and coordination, and ability for self-feeding, fastening clothing, bathing, shaving, and toileting.  The bilateral knees were noted to have a decreased range of motion with weakness and instability upon prolonged standing and walking, but no muscle atrophy, contractures, or lack of coordination.  There were no deficits of weight-bearing, balance, or propulsion.  She was able to walk 30 yards without assistance and without any mechanical aid.  She was able to leave her home and immediate premises at will.  The diagnoses were osteoarthritis of the bilateral knees, internal derangement of the bilateral knees, osteoporosis, cervical spine degenerative disease, kyphosis, and lumbar spine degenerative disease.  The examiner stated that the Appellant's claims file had been reviewed, and that the Appellant was not confined to her home.  At the examination, the Appellant admitted to driving, providing self-care, and managing her benefit payments without restrictions.  Her greatest concern was noted to be decreased early morning mobility due to generalized pain and stiffness; however, she admitted that she was capable of achieving her daily activities, but at a slower pace.  

A statement from V.M., M.D., dated in July 2011, asserted that the Appellant had low back pain and "severe osteoporosis," and that she "needs some help during the morning hours" in order to "keep the patient out of danger."

At an April 2015 VA examination, the VA examiner reported that the Appellant was not bedridden or hospitalized.  She was able to travel beyond her domicile.   The Appellant stated that when she got up in the morning she had "great pain" in her lower back.  It took her three to four hours in the morning to "get going."  Weakness in her legs in the morning required her to hold onto things so she did not fall.  She made her own meals, read eight hours per day, lived alone, drove her car, went to the store, and got to medical appointments by herself.  The Appellant used a cane with four prongs to walk outside of her home, but did not use an assistance device within her home.  She denied dizziness or memory loss.  She indicated that imbalance affected her ability to ambulate.

Upon examination, the Appellant had corrected vision better than 5/200 in both eyes.  Her ability to self-feed, dress and undress, self bathe, self-groom, and use the toilet were all evaluated as normal.  The VA examiner diagnosed bilateral knee osteoarthritis, osteoporosis, mild cervical spine degenerative disc disease, and mild lumbar spine degenerative disc disease.  These conditions did not impact the activities of daily living.  The Appellant had an excellent grasp on her finances and prepared her own tax returns.  The VA examiner concluded that she was competent to handle her finances.

After the examination, the VA examiner opined that it was less likely than not that the Appellant required regular aid and attendance of another person to perform daily self-care tasks such as:  bathing, dressing, attending to the wants of nature, self-feeding, and protection from the hazards of her daily environment.  The VA examiner explained that the Appellant was able to do all of the activities of daily living.  The VA examiner further opined that it was less likely than not that the Appellant was substantially confined to her house or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  The Appellant was able to leave her home unrestricted and drive her car.  She had no disabilities that made her housebound or confined to her immediate premises.

At the time of the examination, the Appellant's VBMS record was not available for review.  However, the VA examiner had access to her medical records.  Later in April 2015, the AOJ obtained an addendum opinion from the VA examiner.  The VA examiner reviewed the VBMS records and commented that the opinions expressed in his examination reported were not affected by his review of VBMS.

In July 2015, Dr. C.R. wrote that the Appellant had medical problems that affected her ability to care for herself independently.  The lumbar degenerative disc disease caused pain in the morning that caused limited mobility due to pain for approximately three hours.  The Appellant was most fearful of falling in the morning.  Dr. C.R. commented that the Appellant would benefit for an in home aid to assist in the morning.  Dr. C.R. explained that the Appellant had ailments that would make it hard for her to get up if she were to fall.  Dr. C.R. concluded that a home aid would be beneficial to try to prevent falls and provide assistance with the activities of daily life.

The critical question to be determined in this case is whether the Appellant has the need for regular aid and attendance of another person because of resultant helplessness.  Based on review of the record, the Board concludes that the criteria are not shown to have been met.  The Appellant is shown to have some difficulty with ambulation, and an increased risk of bone fracture due to osteoporosis.  However, the evidence shows that she has repeatedly been found to have a normal gait.  See reports dated in April and May of 2008, December 2010.  Two reports note that her strength was 5/5.  She has arthritis of the knees with demonstrated knee extension to no less than 0 degrees and knee flexion to no less than 120 degrees.  An April 2008 report shows that the examiner stated that any requirement for home health aide was primarily related to the Appellant's subjective symptoms and not any physical signs of impairment except for the right upper extremity.  Of particular note, the December 2010 VA examination report shows that there were no deficits of weight-bearing, balance, or propulsion, and that she was able to walk 30 yards without assistance and without any mechanical aid.  The examiner noted that the Appellant admitted to driving, providing self-care, and managing her benefit payments without restrictions.  The examiner determined that the Appellant's upper extremities had no functional restrictions with reference to strength and coordination and ability for self-feeding, fastening clothing, bathing, shaving, and toileting.  At the April 2015 VA examination, the Appellant stated she made her own meals, read eight hours per day, lived alone, drove her car, went to the store, and got to medical appointments by herself.  The Appellant used a cane with four prongs to walk outside of her home, but did not use an assistance device within her home.  Given the foregoing, the Board finds that the competent medical evidence of record does not show that the Appellant is unable to care for her daily personal needs or to protect herself from the hazards of daily living without assistance from others, and that the criteria for entitlement to special monthly compensation on account of the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  

In reaching this decision, the Board has considered the notation in the July 2009 Medical Statement for Consideration of Aid and Attendance that the Appellant would require hospital, nursing home, or other institutional care.  However, this conclusion is not supported by the other findings in that report, to include findings that she was able to walk unaided, feed herself, to care for the needs of nature, to travel (to the extent that she was currently still driving herself), and to leave home without assistance.  The Board has also considered the notation in the March 19, 2010 report that the Appellant would benefit from three hours of home health aide each morning to assist with activities of daily living, and Dr. V.M.'s July 2011 statement.  In July 2015, Dr. C.R. concluded that a home aid would be beneficial to try to prevent falls and provide assistance with the activities of daily life.  However, this evidence is not accompanied by findings which show that the relevant criteria have been met, and when weighed in context with the other evidence of record, particularly the December 2010 and April 2015 VA examination reports, the Board finds that this evidence is insufficiently probative to warrant a grant of the claim.  

The Board is sympathetic to the Appellant's contention that it is more difficult for her to move in the morning and that she is afraid of falling.  However, by her own admission, she is able to perform her daily activities in the morning despite the fact that they are more difficult.  Although the Appellant is afraid of falling in the morning, the evidence shows that she is able to support herself in the morning with her upper body and that she has not sustained a fall.  The evidence of record, including the Appellant's own competent and credible lay statements, demonstrates that she can provide all the activities of daily life and even drive an automobile.  Even during the Appellant's three to four hour period of difficulty in the morning, she is still able to perform the activities of daily life.

Furthermore, the evidence is insufficient to show that the Appellant is permanently housebound.  Briefly stated, the Appellant has been found to have a normal gait and 5/5 strength.  There are several notations which indicate that she drives.  See reports dated in May 2008 and July 2009, and the December 2010 and April 2015 VA examination reports.  In addition, the December 2010 and April 2015 VA examiners specifically stated that the Appellant was not confined to her home.  Accordingly, the evidence is insufficient to show that she is "substantially confined" to her home, and the claim must be denied.  

In summary, the preponderance of the evidence is against a finding that the criteria for special monthly dependency and indemnity compensation (SMC or increased DIC) have been met at this time.  It follows that there is not such a state of equipoise of the positive evidence with the negative evidence to otherwise permit favorable action on the Appellant's claim.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to special monthly dependency and indemnity compensation (SMC or increased DIC) based on the need for regular aid and attendance (A&A) or by reason of being housebound is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


